UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

SUSAN KENT, CARLOS GARCIA,
MAUREEN KELLMAN, KEN JOHNSON,

                                         Plaintiffs,                1:17-CV-268
             v.                                                     (GTS/CFH)

THE NEW YORK STATE PUBLIC EMPLOYEES
FEDERATION, AFL-CIO, et al.,

                                         Defendants.


APPEARANCES:                                     OF COUNSEL:

DuCharme, Clark Law Firm                         CHERYL L. SOVERN, ESQ.
10 Maxwell Drive, Ste. 205
Clifton Park, New York 12065
Attorneys for plaintiffs

Pitta LLP                                        ANDREW D. MIDGEN, ESQ.
120 Broadway, 28th Fl.                           BARRY N. SALTZMAN, ESQ.
New York, New York 10271
Attorneys for defendants

CHRISTIAN F. HUMMEL
United States Magistrate Judge

                        MEMORANDUM-DECISION & ORDER

      For a detailed account of the facts and claims underlying this action, reference is

made to the complaint. Dkt. No. 1 (“Compl.”). Presently pending before the Court is

defendants’ The New York State Public Employees Federation, AFL-CIO (“PEF”);

Wayne Spence, Kevin Jones, and Don Morgenstern’s (collectively, “defendants”)

Motion for a Protective Order, pursuant to Federal Rules of Civil Procedure (“ Fed. R.

Civ. P.”) 26(c). Dkt. Nos. 49-52. Plaintiffs opposed the Motion. Dkt. Nos. 54, 55, 56.

Defendants filed a reply. Dkt. No. 58. For the following reasons, defendants’ motion is
granted in part and denied in part.



                                      I. Legal Standards

       “Fed. R. Civ. P. 26(c) provides that any party, for good cause, may seek a

protective order to preclude or limit discovery “to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense[.]” FED. R. CIV.

P. 26(c). Before a protective order is issued, Rule 26(c)(1) requires a showing of “good

cause.” Burks v. Stickney, et al., No. 9:16-CV-0759 (FJS/DEP), 2017 W L 1401312, at

*4 (N.D.N.Y. Apr. 19, 2017) (citing FED. R. CIV. P. 26(c)(1)); Schiller v. City of N.Y., No.

04 Civ. 7922 (KMK/JCF), 2007 WL 136149, at *2 (S.D.N.Y. Jan. 19, 2007)); cf. In re

Agent Orange Prod. Liab. Litig., 821 F.2d 139, 145 (1987) (“[I]f good cause is not

shown, the discovery materials in question should not receive judicial protection and

therefore would be open to the public for inspection.”), cert. denied sub nom. Dow

Chem Co. v. Ryan, 484 U.S. 953 (1987), superceded by statute on other grounds

Iridium India Telecom Ltd. v. Motorola, Inc., 165 F. App’x 878, 880-81 (2d Cir. 2005).

“Broad allegations of harm, unsubstantiated by specific examples or articulated

reasoning, do not satisfy the Rule 26(c) test. Instead, “[a] party may meet its burden to

establish good cause by setting forth ‘particular and specific facts.’” Sharpe v. Cty. of

Nassau, No. 15-6446 (ADS) (AYS), 2016 WL 7350690, at *4 (E.D.N.Y. Dec. 19, 2016)

(quoting Rofail v. United States, 227 F.R.D. 53, 54 (E.D.N.Y. 2005)). It is well-

established that “‘[t]he party seeking a protective order has the burden of showing that

good cause exists for issuance of that order.’” Gambale v. Deutsche Bank AG, 377


                                              2
F.3d 133, 142 (2d Cir. 2004) (quoting In re “Agent Orange” Product Liability Litig., 821

F.2d 139, 145 (2d Cir. 1987)). The question “whether a movant has demonstrated

good cause is an “unusually fact-sensitive” inquiry.” Condit v. Dunne, 225 F.R.D. 113,

116 (S.D.N.Y. 2004) (citing Michael Hoenig, Protective Confidentiality Orders, N.Y. L.J.,

Mar. 5, 1990, at 6).

       “‘[I]f the movant establishes good cause for protection, the court may balance the

countervailing interests to determine whether to exercise discretion and grant the

order.’” Rofail, 227 F.R.D. at 55 (quoting Hasbrouck v. BankAmerica Hous. Svcs., 187

F.R.D. 453, 455 (N.D.N.Y. 1999) (additional citations omitted)). “‘Such countervailing

interests might include whether the order will prevent the threatened harm, whether

there are less restrictive means of preventing the threatened harm, the interests of the

party opposing the motion, and the interests of the public.’” Am. News & Info. Svcs.,

Inc. v. Rovella, 3:15-CV-1209 (RNC), 2017 WL 3736700, at *3 (D. Conn. Aug. 30,

2017) (quoting Dacosta v. City of Danbury, 298 F.R.D. 37, 39 (D. Conn. 2014))

(citations omitted). Thus, “[i]n determining whether to grant a protective order, a court

should weigh the privacy rights of the parties against the general public’s interest in the

information at issue.” Harris v. Livingston Cty., No. 14-CV-6260 (DGL/JWF), 2018 WL

6566613, at *2 (W.D.N.Y. Dec. 13, 2018) (citing Dorsett v. Cnty. of Nassau, 762 F.

Supp.2d 500, 514-15 (E.D.N.Y. 2011), aff'd sub nom. Newsday LLC v. Cty. of Nassau,

730 F.3d 156 (2d Cir. 2013)). “There is no public right of access to materials produced

during the initial stages of discovery.” Id. (citing Terrorist Attacks on Sept. 11, 2001,

454 F. Supp.2d 220, 222 (S.D.N.Y. 2006)). Generally, however, “[i]n the absence of


                                              3
such a protective order, ‘parties to a law suit may disseminate materials obtained during

discovery as they see fit.’” Pitsiladi v. Guerrero, No. 07 CIV. 6605 (JGK/JCF), 2008 W L

5454234, at *1 (S.D.N.Y. Dec. 30, 2008) (quoting Jepson, Inc. v. Makita Electric Works,

Ltd., 30 F.3d 854, 858 (7th Cir.1994)); see also Am . News & Info. Svcs., Inc., 2017 WL

3736700, at *3 (“Generally speaking, dissemination of pretrial discovery materials by

the receiving party is not prohibited absent a protective order. Nonetheless,

dissemination for non-judicial purposes is unusual and rightly so.”) (internal quotation

marks and citations omitted).

       “It is well-settled that courts have broad power to enter protective orders under

Rule 26(c) that prohibit parties from sharing discovery materials with non-litigants (such

orders are typically referred to as ‘confidentiality orders’).” Sharpe, 2016 WL 7350690,

at *4 (quoting Dorsett, 800 F. Supp. 2d at 457). However, “[t]he mere fact that some

level of discomfort, or even embarrassment, may result . . . is not in and of itself

sufficient to establish good cause to support the issuance of protective order. To rise to

a level of good cause, any such embarrassment must be substantial.” Flaherty v.

Seroussi, 209 F.R.D. 295, 299 (N.D.N.Y. 2001).



                                      II. Arguments

       Here, defendants seek a protective order to govern all materials they produce to

plaintiffs which would permit either party to designate any discovery documents as

“confidential” or “attorneys’ eyes only,” limiting the use of such documents for litigation

purposes only “unless agreed to in writing by the producing Party or so authorized by


                                              4
further order of the Court.” Dkt. No. 52-1 at 3. In their motion, defendants seek specific

protection for the following categories of requested materials: (1) executive session

transcripts; (2) settlement agreements involving defendants; (3) all documents between

defendants and members or employees of PEF relating to plaintiffs; (4) all documents

referring to any complaints, formal or informal, against defendant Spence; (5)

allegations of embezzlement, fraud, larceny or similar claims; (6) materials that may

come from an investigation involving accusations made by nonparty Nikki Brate against

defendants Spence and Morgenstern; (7) ethics grievance panel hearing transcripts,

reports, documents and ethics violations of nonparty PEF members; (9) disciplinary

decisions against PEF members and/or PEF officers in the last ten years. Dkt. No. 50

at 11.

         Defendants contend that a protective order is necessary for several reasons,

primarily, the documents’ sensitive nature, to protect nonparties’ privacy, and because

plaintiffs seek to publicize certain documents that will lead to embarrassment or

harassment of defendants. See generally Dkt. No. 50. Further, defendants indicate

that absent a protective order, negotiations for a collective bargaining agreement

(“CBA”) and campaigning for certain PEF officers will be negatively impacted. Dkt. No.

51 at 2-3; Dkt. No. 50 at 5-6. Citing the “bitter hostilities within PEF,” defendants

envision that plaintiffs will seek to use documents obtained through the discovery

process “for political or personal reasons not only unnecessary for this litigation but

inimical to it” and as “footballs for PEF politics.” Dkt. No. 50 at 13-14.

         Plaintiffs hotly dispute defendants’ account of their alleged prior actions, and of


                                               5
the need for a protective order. Dkt. No. 56. Plaintiffs argue that defendants’ request

for a protective order is an attempt to “shut down the Plaintiffs’ use of such information

in public forums.” Id. at 4. They argue that defendants

              had no concern of potential embarrassment to the Plaintiffs,
              negative impact on the union as a whole or concerns about
              how their actions would impact others when the Defendants
              commented to the media, posted on Social media, or when
              the Defendants published in online blogs or newsletters.
              These acts against the Plaintiffs negatively impacted their
              reputations in such a way that they felt it necessary to
              commence the underlying action in order to clear their good
              names. Now, when information may finally be made
              available to the Plaintiffs that could potentially exonerate
              them and clear their names publicly as well as show that the
              Defendants were improperly motivated by political gain and
              not the betterment of the Union, the Defendants seek court
              intervention to shut down the Plaintiffs’ use of such
              information in public forums.

Dkt. No. 56 at 4. They further argue that “information obtained during discovery is

expected to exonerate the Plaintiffs from the public flogging they have endured at the

hands of Defendants and their supporters.” Id. at 15. In addition, plaintif fs provide “that

the documents and information requested by the Plaintiffs are relevant to the Plaintiffs’

claims and/or the Defendants’ affirmative defenses.” Id. at 4.



                                      III. Discussion

                   A. Annoyance, Embarrassment, or Harassment

       It is abundantly clear from review of the parties’ briefs that the relationship

between the parties is contentious at best, and that each side seeks personal

vindication through this action. See generally dkt. nos. 50, 51, 52, 54, 55, 56, 58. In


                                              6
    addition to general arguments surrounding their concerns that plaintiffs will use

    information gathered in discovery in a harassing way, defendants raise three arguments

    addressing specific harm that would come should this Court deny the protective order.1

    First, defendants argue that to allow discovery to proceed without additional protections

    would permit plaintiffs to use discovery material – including some which is confidential

    or involves nonparties – for union campaigns and their personal ends. See generally

    dkt. no. 50 at 5. Second, defendants reference that nonparty Nikki Brate has accused

    defendant Morgenstern of making

                 inappropriate comments to some unidentified PEF members
                 (not Brate) and [Wayne Spence] of not properly addressing the
                 unidentified third-party accusations and of trying to intimidate
                 and endanger her. PEF has engaged the services of
                 independent outside counsel Meyer, Suozzi, English & Klein,
                 P.C., New York, N.Y. to investigate. That investigation is
                 ongoing. Absent the Order, this critical investigation necessary
                 to put these false accusations to rest will be impeded or
                 diverted as all concerned must fear public dissemination of
                 highly sensitive personal information.

    Dkt. No. 51 at 2-3; Dkt. No. 50 at 5-6. Third, defendants assert that absent a protective

    order, negotiations for a new CBA will be negatively impacted as “PEF’s negotiation

    opponents may exploit every division and weakness, real or imaged, to their advantage

    and the disadvantage of PEF members.” Dkt. No. 50 at 3.

             Plaintiffs argue that permitting a protective order would be unfair because

    plaintiffs would be unable to publicize the discovery material to clear their names as a

    result of defendants’ alleged comments to media, social medial activity, and


        1
          The Court will address defendants’ additional arguments of specific harm insofar as it relates to
alleged confidential materials and nonparties separately below.

                                                          7
publications in “online blogs or newsletters.” Dkt. No. 56 at 4. Plaintiffs further argue

that defendants have failed to meet their burden of establishing good cause. See

generally Dkt. No. 54.



           1. Plaintiffs’ Intention to Publicly Disclose Discovery Material

       As a threshold matter, defendants have not demonstrated a “clearly defined and

serious injury resulting from disclosure” entitling them to a broad protective order based

on plaintiffs’ statements that they commenced this action to “clear their good names”

and that they intend to publicly disclose discovery materials to “exonerate them and

clear their names publicly as well as show that the Defendants were improperly

motivated by political gain and not the betterment of the Union[.]” Dkt. No. 56 at 4.

“Case precedent suggests that even when a party admittedly seeks to publicly

embarrass his opponent, no protection should issue absent evidence of ‘substantial

embarrassment’ or harm.” Am. News & Info. Servs., Inc., 2017 WL 3736700, at *3

(quoting DaCosta, 298 F.R.D. at 40 (additional citations omitted)); cf. Burgess v. Town

of Wallingford, No. 3:11-CV-1129 (CSH), 2012 W L 4344194, at *12 (D. Conn. Sept. 21

2012) (“Moreover, Rule 26(c) protection is not warranted here in the absence of a

particular articulated burden, such as, for example misuse of information for financial or

commercial gain, Paisley Park Enter., Inc. v. Uptown Prods., 54 F. Supp.2d 347, 348

(S.D.N.Y .1999); violation of the deponent's constitutional rights, Hobley v. Burge, 225

F.R.D., 221, 226 (N.D. Ill. 2004); or disclosure of trade secrets that would “work a

clearly defined and very serious injury, United States v. International Bus. Mach. Corp.,


                                             8
    67 F.R.D. 40, 46 (S.D.N.Y. 1975)).” Thus, the mere fact that plaintiffs have expressed

    their intent to publicly disclose information gained through discovery does not, without a

    specific showing of injury, amount to good cause for the protective order. Dkt. No. 56 at

    4; see, e.g., Bridge C.A.T. Scan Assocs. v. Technicare Corp., 710 F.2d 940, 944-45 (2d

    Cir. 1983) (Rule 26(c) “is not a blanket authorization for the court to prohibit disclosure

    of information whenever it deems it advisable to do so, but is rather a grant of power to

    impose conditions on discovery in order to prevent injury, harassment, or abuse of the

    court's processes.”).

             The Court finds as such despite defendants’ reference to plaintiffs’ alleged2

    conduct of publishing portions of Judge Suddaby’s decision in this case or

    mischaracterizing the Court’s actions. Dkt. No. 51 at 5 ¶12. Although the Court is not

    entirely without concern that parties to this case or nonparties m ay mischaracterize this

    Court’s actions by posting portions of the Court’s decisions, drawing conclusions that

    the Court did not reach, or by providing misleading commentary, Dkt. No. 51-2, the

    decisions that arise from this case are not ones that defendants seek to protect in their

    motion. Thus, although the Court does not condone such behavior, plaintiffs’ alleged

    past conduct of posting portions of this Court’s decision would appear distinguishable

    from defendants’ concerns underlying the present motion – that defendants will

    experience embarrassment, annoyance, or harassment should plaintiffs publicly

    disclose discovery materials. Ultimately, the Court finds that defendants’ generalized


        2
          Plaintiffs dispute defendants’ claim that they published Judge Suddaby’s decision at the PEF
convention. Dkt. No. 56 at 7. Plaintiffs provide that defendants published Judge Suddaby’s decision, with
commentary, on the PEF website. Id.

                                                         9
concern that plaintiffs’ will publicize discovery material that may lead to embarrassment,

annoyance, or the need for defendants to respond does not suffice to demonstrate

good cause because such claim does not amount to a specific, clearly-defined serious

harm or injury. See generally Estate of Dabela v. Town of Redding, 3:16-CV-534

(RNC), 2018 WL 1445577, at *4 (D. Conn. Mar. 23, 2018) (“The court does not

countenance the public dissemination of discovery materials. However, on the record

before the court, [defendants] make[] only vague and general allegations of harm and

ha[ve] not shouldered [their] burden of demonstrating good cause, that is, a clearly

defined and serious injury, to warrant a protective order.”).

       Insofar as defendants imply that allowing plaintiffs’ to publicly disclose discovery

material will lead to something of a media circus, they provide no evidence that media

involvement or interest in this case rises to the extreme level recognized by other courts

as warranting protective orders. For example, defendants cite Stern v. Cosby, 529 F.

Supp. 2d 417 (S.D.N.Y. 2007), where the Court granted a protective order barring

public dissemination of a defendant’s deposition transcript or video. The Court noted

that the case had experienced media attention it described as a “frenzy”. Id. at 422.

Although there appears to be a certain degree of media interest surrounding the

underlying dispute between the parties – plaintiffs reference one article in the Albany

Times Union newspaper – it would not appear to be of the degree of media interest

present in Stern, a case with a connection to celebrities and salacious accusations of

the defendant’s alleged attempt to interfere with a potential witness. See id. at 419,

422-23. Further, in issuing the protective order for the deposition, the Stern Court


                                             10
noted that judicial efficiency had been impaired by discovery disclosures, despite the

case being “barely two months old”. Id. at 422. As plaintiffs point out, this is the first

discovery dispute in the case at bar. Id.

       Additionally, the protective order sought and granted in Stern was limited in

scope; it involved protections for one party’s deposition – not the broader protections

sought here. 529 F. Supp. at 419. Defendants’ proposed protective order seeks

potential application to all depositions. Dkt. No. 52-1 at 2¶1. Indeed, the term s of the

proposed order permit a party to deem confidential any deposition of “a Party or one of

its present or former officers, directors, employees, agents, [or] independent experts

retained for purposes of the Litigation.” Id. at 9 ¶13. Addressing the need to have a

protective order over depositions, the defendants’ brief discusses only the depositions

of nonparties Valerie O’Dell and Lisa King, yet it does not state that defendants seek to

limit protection to these two nonparty depositions. Even if defendants were seeking to

limit the protective order’s coverage to O’Dell and King’s depositions, their proposed

reasoning – that absent the protective order, deponents may be less candid because

they may want to “avoid attack and ridicule by PEF zealots” – does not suffice to meet

their burden of establishing substantial embarrassment or other harm to defendants or

other deponents. Defendants have not provided any persuasive case law supporting

their apparent claim that depositions of nonparties who may testify as to “sensitive

issues such as contested financial transactions” and “legal opinions” should be entitled

to a protective order. Dkt. No. 50 at 12. Defendants fail to explain why raising

objections during depositions would not suffice to address any questions or topics


                                             11
defendants deem potentially attorney-client privileged or containing confidential

financial information. Defendants have not provided anything beyond general

allegations to support their argument that any depositions should be subject to a

protective order. Thus, a protective order over party and nonparty depositions is not

warranted at this time.



2. Campaigning for PEF Office, Negotiating Collective Bargaining Agreement

      Defendants expressed concern that public dissemination of discovery materials

could impact an election of PEF officers in June 2018 – a date which has since passed.

Assuming future elections are of equal concern to defendants, defendants have not

offered a specified harm warranting a protective order. Dkt. No. 50 at 5. Defendants’

concern appears to be that discovery materials may be publicly disclosed and used in a

manner that shines a negative light on defendants Morgenstern and Spence in an

attempt to benefit candidates that plaintiffs support and harm defendants’ campaigns

for PEF office. Dkt. No. 50 at 5. This generalized, speculative claim of harm does not

suffice to demonstrate good cause for a protective order as defendants fail to provide

“particular and specific facts" Sharpe, 2016 WL 7350690, at *4, as to the harm that

would be likely to befall the PEF elections absent a protective order.

      Further, defendants point out that there are ongoing negotiations for a new CBA

“previously reached by the Spence Administration” yet do not identify any specific and

serious harm that would come to those negotiations absent a protective order. Id. at 4-

5. Assuming CBA negotiations are still a concern at the time of this decision, the Court


                                            12
is left to speculate as to the injury defendants would suffer in the negotiation process

absent a protective order. As the defendants fail to identify a clearly defined and

serious injury to CBA negations in the absence of a protective order, and instead rely

on conclusory and speculative statements for its need, they have not met their burden

and the request is denied. See, e.g., Chevron Corp. v. Donzinger, 325 F. Supp. 3d

371, 387 n.58 (S.D.N.Y. 2018) (quoting Huthnance v. District of Columbia et al., 255

F.R.D. 285, 296 (D.D.C. 2008) (“A court will not grant a request that relies on

‘conclusory or speculative statements about the need for a protective order and the

harm that will be suffered without one.’”).



                      3. Investigation re: Nikki Brate Allegations

       Defendants appear to seek a protective order regarding materials relating to

allegations apparently made against defendants Morgenstern and Spence by nonparty

Nikki Brate. Dkt. No. 50 at 5. It is not clear exactly which documents defendants seek

protection for in relation to this investigation. Defendants do not provide any specifics

on the harm they believe will occur as a result of public disclosure of any documents

that may relate to this investigation. See id.

       In plaintiff Kent’s affidavit, submitted in support of plaintiffs’ opposition, Ms. Kent

contends that the investigation relating to Ms. Brate

              has no bearing on the discovery that is being requested in
              this matter and should have no bearing on whether the court
              grants the Defendants’ motion for a protective order. Ms.
              Brate is not a party to this action. More to the point, if
              discovery sought is relevant to good faith allegations or


                                              13
              defense in an action, the mere fact that discovery material
              may be used in other litigation elsewhere does not mandate
              a protective order in fact, it could be argued that it adds to
              the judicial expediency.

Dkt. No. 54 at 5 ¶5.

       The Court concludes that defendants have not established good cause for a

protective order for unidentified documents that may relate to Ms. Brate’s accusations

or related investigation as defendants have failed to identify any specified or serious

harm that may result in the absence of a protective order. Accordingly, defendants’

request is denied as to these documents.



                             B. “Confidential” Information

                                 1. Executive Sessions

       Defendants contend that a protective order is necessary as public dissemination

of executive session transcripts and/or videos “would per se destroy the confidentiality

of executive sessions utilized by PEF in self-governance at the heart of both the

LMRDA and Judge Suddaby’s decision.” Dkt. No. 50 at 10. Defendants opine that

“limiting access to Executive session debate allows the members of PEF’s governing

bodies to explore and argue sensitive issues with requisite frankness.” Id.

       Plaintiffs provide that their demands requested, “executive session transcript and

video from the 2016 PEF Convention when the credentials committee tried to unseat

the Plaintiffs as delegates,” and “[e]xecutive session transcript from the 2016 Executive

Board session that denied the Plaintiffs’ appeal of the Hearing Panel decision against



                                            14
the plaintiffs.” Dkt. No. 56 at 16. Plaintiffs clarify that these demands “refer[] to

comments, dialogue and information pertaining to the Plaintiffs and do not seek all

executive session dialogue.” Id.

       The Court finds that defendants have not demonstrated good cause for a

protective order over the requested executive board session transcripts. Although the

participants of the requested executive board sessions may have understood them to

be confidential in nature, defendants’ concern that confidentiality of future executive

board sessions may be compromised is speculative. As plaintiffs have indicated that

they seek the portions of these two executive transcripts that are limited to discussions

regarding plaintiffs, this request would appear narrowly tailored enough such that

potential public disclosure would not lead to future confidentiality concerns in executive

sessions. As plaintiffs have clarified that their request is limited to portions of the

executive session denying their appeal of the hearing panel decision and “comments,

dialogue, and information pertaining to Plaintiffs” relating to the executive session

“when the credentials committee tried to unseat the Plaintiffs as delegates,” defendants

should be able to redact portions of transcripts and/or video the reflect only those

portions involving plaintiffs. Dkt. No. 56 at 16.

       To the extent that defendants contend that the protective order is warranted

because they will need to publicly respond/defend themselves should plaintiffs publicize

portions of the requested executive board session transcripts, the concern that plaintif fs

may publicize material with the intent to “vindicate” themselves or in an attempt to

“prove” their accusations in a manner in which defendants disagree, without more, fails


                                              15
to identify a specific, serious injury. To the extent that the requested sessions’

transcripts/videos contain matters not related to plaintiffs, defendants may redact those

portions. Accordingly, defendants’ request for a protective order for the requested

executive session transcripts/videos is otherwise denied.



                                2. Settlement Agreements

       Plaintiffs request settlement agreements “involving PEF and allegations of

embezzlement, fraud, larceny or similar claims,” “Settlement agreements involving

PEF,” and “Settlement agreements involving Defendants.” Dkt. No. 50 at 11.

Defendants contend that “complaints are made and settled, even if baseless, but take

on a life and harm of their own when bandied about by bitter partisans on the internet.”

Id. at 11. Plaintiffs argue that settlement agreements are not broadly precluded from

disclosure. Dkt. No. 56 at 13.

       The harm defendants suggest that may come in the absence of a protective

order protecting against settlement agreements involving defendants is that plaintiffs

may imply, or members of the public may themselves believe, that parties to the

settlement agreement have actually committed/admitted the wrongdoing alleged.

Plaintiffs have not provided their rationale for requesting all settlement agreements

involving defendants. Regardless of plaintiffs’ intent, it is clear that plaintiffs seek to

publicly disclose information obtained from settlement agreements.

       In addressing whether to apply protective orders for settlement agreements,

some Courts, including this District, have cited a strong public policy favoring settlement


                                              16
of claims as good cause for issuing a protective order for confidential settlement

agreements. See, e.g., Hasbrouck v. BankAmerica Housing Svcs., 187 F.R.D. 453,

459 (N.D.N.Y. 1999) (“While protecting the confidentiality of settlement agreements

encourages settlement, which is in the public interest, permitting disclosure would

discourage settlements, contrary to public interest.”); (Prosurance Grp., Inc. v. Liberty

Mut. Grp., Inc., 10-CV-2600 (LHK), 2011 W L 704456 (N.D. Cal. Feb.18, 2011); Daniels

v. Bursey, No. 03 C 1550, 2006 W L 468015, at *4 (N.D. Ill. Feb. 23, 2006) (strong

public policy favoring settlement of claims was “good cause” to issue protective order

for a confidential settlement agreement). However, courts have also recognized the

“countervailing public interest” in “affording a litigant the opportunity to broadly discovery

information in support of its case. Hasbrouck, 187 F.R.D. at 458. Although this Court

recognizes that the confidential nature of a settlement agreement does not

automatically entitle defendants to a protective order, it finds significant the fact that

parties to a confidential settlement agreement proceeded with the understanding that

the terms of the settlement agreement would remain confidential amounts to a showing

of good cause. Further, as the confidential settlement agreements would likely involve

many nonparties, the Court must be cognizant of the privacy interests of those

nonparties. Id. (citing Blum v. Schlegel, 150 F.R.D. 38 (W.D.N.Y. 1993) (considering

fairness to nonparties by disclosure)).

       The defendants’ interest in maintaining the confidentiality of these settlement

agreements, along with a strong public interest in promoting settlements, weighs in

favor of a protective order. By contrast, plaintiffs do not present a strong interest that


                                              17
would favor full disclosure of confidential settlement agreements. Significantly,

defendants do not appear to seek to prevent plaintiffs and their counsel from accessing

the settlement agreements for litigation purposes; rather, defendants to limit those

settlement agreements for use in this litigation only. Thus, plaintiffs would not be

prevented from accessing the requested settlement agreements for purposes of

litigating this case. After consideration of the equities, the Court finds that defendants’

interest in protecting confidential settlement agreements by limiting their disclosure to

use in this litigation and the strong public interest favoring settlement weigh more

strongly than the plaintiffs’ interest in being able to publicly disclose the contents of the

settlement agreements. Accordingly, defendants’ motion is granted and any

confidential settlement agreements involving defendants or those “involving PEF and

allegations of embezzlement, fraud, larceny or similar claims,” will be subject to a

protective order limiting their disclosure to use in this case. Dkt. No. 50 at 11.



            3. Ethics Hearing Panel Grievances, Deliberations, Reports

       Defendants contend that ethics hearing panel grievances, deliberations, and

reports require a protective order as the confidentiality of these documents is presumed

and participants in these grievances rely on an understanding that the proceedings and

related materials are confidential. Defendant Spence’s affidavit submitted in support of

defendants’ motion provides that the grievance process is

              enthusiastically used by its sometimes warring members to
              complain about real or imagined slights, harassment,
              defamation, misuse of funds, threats, personal relations,


                                              18
              sexism, bigotry and other bad acts, often in vivid, unsparing
              terms. Whatever the merits, PEF’s ethics grievance process
              is an internal matter; neither grievant, nor accused, their
              advocates nor judges expect or can work effectively when
              they know what every accusation and deliberation will be
              second-guessed in the media or online chat rooms.

Dkt. No. 51 at 3-4 ¶8. Plaintiffs contend that nonparties do not need protection relating

to grievances filed because their request is “narrowly tailored to help support the

Plaintiffs’ claims or to defend against the affirmative defenses of the Defendants.” Dkt.

No. 56 at 18. Further, plaintiffs argue that the requested grievance documents “do not

pertain to employees, but rather to other members of the PEF union” and “there is no

inherent privacy protection attached to membership or individual activities in a union

such that a protective order would be appropriate.” Id. Finally, plaintiffs suggest that

the Court should not permit a protective order because defendants “had no problem

releasing such information to the media when the Plaintiffs were the subjects.” Id.

       The Court finds that defendants have demonstrated good cause for a protective

order for ethics hearing panel grievances, deliberations, and reports. Although the

Court is not aware of any case addressing similar requests for protective orders relating

to internal grievance decisions or deliberations, the Court finds significant that parties

who formally proceed through the grievance process do so with the understanding that

the matter is confidential. Unlike the defendants’ concern with confidentiality of

executive sessions, which the Court finds speculative, removing the veil of

confidentiality from grievance panel proceedings is likely to strongly dissuade members

with legitimate complaints or concerns from coming forward and using the grievance

procedure in place. Plaintiffs argue that any concerns about protections or

                                             19
    confidentiality to nonparties involved in the grievance process is limited because their

    demands are narrowly tailored, involve union members rather than employees, and

    because there is no privacy protections inherent in union membership or activity.

    However, plaintiffs argument does not address the concern that participants in the

    grievance procedure believed the procedure to be confidential, and that the integrity of

    such a confidential procedure is significant to ensure the success and merit of such a

    process by which members can address concerns. The balance of interests, therefore,

    tips more heavily in favor of a protective order to retain the confidentiality of these

    internal investigations and decisions. 3 Accordingly, defendants’ request for a protective

    order limiting use of grievance panel deliberations and reports to this litigation is

    granted.



      4. All complaints, formal or informal, against Wayne Spence and “Allegations of
             embezzlement, fraud, larceny or similar claims” against defendants

             Defendants contend that plaintiffs’ demand for all complaints, both formal and

    informal, against defendant Spence would “inflict serious harm on each individual

    Defendant and PEF” if not used solely in litigation. Dkt. No. 51 at 4. To the extent that

    there exist informal complaints or allegations against Wayne Spence, the Court finds

    that defendants have not demonstrated a clearly defined injury that would result from

    public access to informal complaints. Unlike complaints formally filed through a



        3
            The Court is not concluding that internal grievance procedures can never be disclosed publicly,
but in the facts of the case as presented, the Court finds that the balance of interests weigh in favor of
protection from public disclosure.

                                                         20
    grievance procedure, where the grievant would be accorded a degree of confidentiality,

    no such protections would appear to attach to informal complaints or accusations. To

    the extent plaintiffs demand seeks “formal complaints” against defendant Spence, it is

    unclear whether “formal complaints” differ from complaints that have proceeded through

    the grievance process. To the extent that formal complaints against Spence proceeded

    through the grievance process, those complaints are subject to the protective order, for

    the reasons discussed above.4

               Insofar as plaintiffs demand "allegations of embezzlement, fraud, larceny or

    similar claims,” it is unclear whether this allegation limited to allegations involving

    defendants, or allegations against all members of PEF.5 Insofar as plaintiffs seek

    allegations of embezzlement, fraud, or larceny against named defendants, defendants

    have failed to demonstrate good cause for a protective order as to such documents

    because, as noted above, they have not identified a specific and serious injury that may

    result in the absence of a protective order. Accordingly, defendants’ request for a

    protective order for plaintiffs’ demand of all informal complaints against defendant

    Spence and all allegations of embezzlement, fraud, larceny or similar claims is denied.

    Insofar as plaintiffs seek formal complaints against defendant Spence that have

    proceeded through the formal grievance process, such complaints are subject to the

    protective order for the reasons discussed above. To the extent formal complaints


        4
          To the extent “formal” complaints against defendant Spence differ from matters filed through
the grievance procedure, the Court does not have sufficient information before it to determine whether
such complaints should fall under the protections of a protective order.
        5
            Any demand for such allegations against nonparties will be addressed below.

                                                         21
    against defendant Spence were submitted through a different system or format, a

    protective order is denied as the Court does not have before it sufficient information to

    determine whether such complaints should fall under the protections of a protective

    order.



                                   C. Discovery Involving Nonparties

             Defendants seek a protective order relating to plaintiffs’ demand numbers fifteen

    and twenty-one, which request ethics violations of nonparties and disciplinary decisions

    against “PEF members and/or officers in the last ten (10) years.” Dkt. No. 50 at 11. 6

    Defendants also appear to seek a protective order for depositions involving nonparties.

    Dkt. No. 50 at 11-12. Plaintiffs contend that a protective order is not needed for the

    requested discovery relating to nonparties because their demands are “narrowly tailored

    to help support the Plaintiffs’ claims or to defend against the affirmative defenses of the

    Defendants” and that “there is no inherent privacy protection attached to membership or

    individual’s activities in a union such that a protective order would be appropriate.” Dkt.

    No. 56 at 18.


                       1. Ethics Violations, Disciplinary Determinations, and
                   allegations of embezzlement, fraud, or larceny of Nonparties

             Defendants seek a protective order insofar as plaintiffs demand production of

    ethics violations of nonparties, disciplinary determinations involving defendants, and



        6
         The plaintiffs’ demands are not a part of the record. Thus, the Court relies on the parties’
restatements of the requests.

                                                         22
“accusations” of embezzlement, fraud, and larceny “against PEF members and/or

officers in the last ten (10) years.” Dkt. No. 50 at 11. Defendants suggest that these

requests should be subject to the protective order because it would subject nonparties

to harassment. Id. at 11-12.

       Insofar as plaintiffs request ethics violations of nonparties or disciplinary

determinations involving nonparty PEF members or nonparty PEF officers from the last

ten years, or allegations of embezzlement, fraud, or larceny, the Court agrees that

certain protections should be made to protect nonparties. However, defendants fail to

explain why redaction to protect the identities of nonparties’ identities involved in ethics

violations and disciplinary determinations, both accused and substantiated, would not

suffice to satisfy defendants’ concerns. Accordingly, they have not demonstrated good

cause for a broad protective order barring any disclosure of ethics violations or

disciplinary determinations of nonparties. However, the Court will approve of an order

which would require redaction of names of nonparties in any use of such material

outside of the case. Insofar as defendants contend that accusations “contain hom e

addresses and telephone numbers,” Dkt. No. 50 at 12, they provide no reason as to

why redaction of personal addresses and telephone numbers would not cure this

concern.

       To the extent defendants contend that protection is warranted because “most”

accusations are denied “and many are found baseless,” Dkt. No. 50 at 12, defendants

also fail to explain why redaction of pending violations and determinations would not

cure these concerns. Further, for those ethics violations and disciplinary determinations


                                             23
that were deemed substantiated by the integral agency, defendants fail to provide

reasons as to why such determinations should be protected. Accordingly, insofar as

defendants request a broad protective order for all ethics violations and disciplinary

determinations involving nonparties from the past ten years or allegations of

embezzlement, fraud, or larceny against nonparties, that request is denied; however, it

will be granted to the limited extent that redactions may be as to the names, addresses,

contact information, or other identifying information of nonparties involved in the

requested documents.



                                2. Nonparty depositions

       Defendants request that nonparties’ depositions be subject to a protectiv e order

limiting their use to the prosecution and defending of this case as questions “are likely

to focus on sensitive issues such as contested financial transactions . . . from [non party

former PEF employee] O’Dell and legal opinions from [former PEF employee] King.”

Dkt. No. 50 at 12. Defendants provide that they request the protective order out of

“respect for their past and immediate service, the public stature of PEF and the need to

assure that deponents’ responses are full and candid, not coated or incomplete by the

temptation to avoid attack or ridicule for PEF zealots . . .” Dkt. No. 50 at 12.

Defendants present no specific harm that would arise should the depositions not be

protected. Their allegation that nonparty deponents would not be candid if they knew

the depositions may be made publicly available does not suffice to demonstrate good

cause. Objections may be raised at depositions, and parties are able to raise claim s of


                                             24
privilege, such as attorney-client privilege, in response to question they legitimately feel

are covered by such privilege. Defendants have provided no case law support for a

broad protective order as to depositions in order to encourage candidness of the party

and “out of respect” for their work, nor proffered any reason as to why O’Dell or King’s

depositions – or that of any other nonparty – are entitled to greater protections than that

afforded to nonparty deponents in any other case. Accordingly, defendants request for

a protective order for nonparty deposition transcripts or other deposition recordings is

denied.



                                     IV. Conclusion

       WHEREFORE, for the reasons stated herein, it is hereby

       ORDERED, that defendants’ Motion for a Protective Order (Dkt. Nos. 49-52) is

GRANTED in part insofar as defendants may:

(1) implement a protective order limiting the use of the following categories of

documents to use in the prosecution or defense of this litigation:

       (a) confidential settlement agreements involving defendants, and

       (b) grievance panel proceedings, deliberations, and reports; and

(2) make redactions to protect the identities of nonparties for the following

documents/information:

       (a) "allegations of embezzlement, fraud, larceny or similar claims” against

       nonparty PEF members;

       (b) ethics violations of nonparties or disciplinary determinations involving


                                             25
       nonparty PEF members or nonparty PEF officers from the last ten years,

       (c) portions of the 2016 PEF Convention and 2016 Executive Board executive

       session transcripts that do not involve plaintiffs/discussion of plaintiffs; and it is

       further

       ORDERED, that defendants’ Motion for a Protective Order is otherwise DENIED;

and it is further

       ORDERED, that (1) within fourteen (14) days from the date of this Memorandum-

Decision and Order, defendants will submit to the Court a modified proposed protective

order that is reflective of the protections explicitly allowed in this Memorandum-Decision

& Order, and (2) plaintiffs will have seven (7) days from the date of defendants’

submission to file any objections to defendants’ modified proposed protective order

and/or submit their own proposed protective order that is in line with the protections

explicitly allowed for in this Memorandum-Decision and Order. Thereafter, the Court

will consider the proposed protective order(s), adopt a protective order reflective of this

Memorandum-Decision & Order, and subsequently lift the discovery stay and set

deadlines.

       IT IS SO ORDERED.

       Dated: February 5, 2019
             Albany, New York




                                              26
